UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2379


TIMOTHY DEAN BEST,

                Plaintiff - Appellant,

          v.

CEQUEL, and parent Suddenlink Communication, LLC and their
employees,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:14-cv-00061-FL)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Dean Best, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy    Dean   Best    appeals        the    district     court’s       order

accepting     the   recommendation        of    the    magistrate        judge    and

dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B) (2012).

We   have    reviewed   the    record   and     find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Best v. Cequel, No. 4:14-cv-00061-FL (E.D.N.C. Nov. 17,

2014).      We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented      in   the    materials

before   this   court   and    argument     would     not    aid   the   decisional

process.



                                                                           AFFIRMED




                                        2